Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description fails to provide a description of the slick liner surface, as set forth in claim 8.
limitation of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broberg (2008/0169155) in view of Wu (2018/0370789).
1. A tree strap for mounting hunting equipment comprising: 
     an elongated flexible strap  (108) configured to encircle a trunk of a tree and to overlie itself in said encircled position, said strap having a proximal end opposite a distal end and an inner surface relative to an outer surface in said encircled position;   
     a hook operatively connected to the proximal end of the flexible strap and adapted to receive hunting equipment.
      Broberg does not show graphic identification markers affixed to the outer surface of the strap having a plurality of visual zones wherein each visual zone 
    Wu shows a strap comprising graphic identification markers affixed to the outer surface of the strap having a plurality of visual zones wherein each visual zone comprises a physical range of measurement relative to the proximal end and a color that differ from other ones of the visual zones ((see beginning of para. (0016) below)). 
[0016] The stirrup and strap system preferably comprises a unitary stirrup strap that comprises brightly color coded blocks with indicia (e.g., numbers 1-5) associated with the stirrup buckle holes to allow for quick stirrup adjustment.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added graphic identification markers affixed to the outer surface of the strap, of Broberg, with a plurality of visual zones wherein each visual zone comprises a physical range of measurement relative to the proximal end and a color that differ from other ones of the visual zones, as taught by Wu, since it 
      With respect to what the visual zones signifies, as set forth in claims 3 and 5, at the time of the invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option of using the zones of the tree strap of Broberg to relate to tree trunk size was one of a finite number of available sizing option for a tree strap.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention was made.
3. The tree sizing strap for mounting hunting equipment of claim 1, wherein said plurality of visual zones includes a first visual zone and a second visual zone configured such that, in the encircled position, the first visual zone overlapping the proximal end signifies excessive tree trunk size relative to mounting ability characteristics of said hunting equipment and the second visual zone overlapping the proximal end signifies adequate tree trunk size relative to mounting ability characteristics of said hunting equipment.
4. The tree sizing strap for mounting hunting equipment of claim 3, wherein mounting characteristics of said hunting equipment comprise a length of chain fixed to a game feeder hoist or hunting stand.

6. The tree sizing strap for mounting hunting equipment of claim 5, wherein each of the visual zones is a different color.
7. The tree sizing strap for mounting hunting equipment of claim 5, wherein one of the visual zones is red, one of the visual zones is green, and one of the visual zones is yellow ((note para. (0027) of Wu).
9. The tree sizing strap for mounting hunting equipment of claim 1, wherein a portion of the inner surface of the distal end of the tree sizing strap lacks mating Velcro thereby preventing said strap from maintaining an encircled position around the trunk when the circumference of said trunk is characterized as having a length greater than or equal to the length of the tree sizing strap less said portion of the inner surface of the distal end (note Broberg does not disclosed Velcro).
2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broberg (2008/0169155) in view of Wu (2018/0370789), as applied to claim 1 above, and further in view of Boelling (5,896,945).
Boelling shows the use of Velcro liners (28, 30) on the inner and outer surface of a strap for maintaining an encircled position of the strap.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the strap of Broberg with Velcro liners, as taught by Boelling, since it would have provided the predictable results of maintaining the encircled position around the tree trunk.
2. The tree sizing strap for mounting hunting equipment of claim 1, said outer surface comprising a Velcro liner, said inner surface comprising a Velcro liner adapted to mate with said outer surface Velcro liner for maintaining said encircled position around the tree trunk.
       With respect to the slick liner, the examiner TAKES OFFICIAL NOTICE that the use of conventional slick liner for its known advantages on known surfaces is a 
8. The tree sizing strap for mounting hunting equipment of claim 1, wherein a portion of said inner surface comprises a slick liner surface disposed between the proximal end and an approximate midpoint between the proximal and distal ends.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828. The examiner can normally be reached Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634